DETAILED ACTION
This action is responsive to the amendment received 10/10/2022. The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for possibly a conventional rectangular shaped die, does not reasonably provide enablement for all possible ejection heads having geometry corresponding to all possible sizes and shapes of dies. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 11 recites the ejection component further comprises a boundary that correlates to the perimeter of the target semiconductor die.  First, Applicant shows no perimeters of any dies in plan view.  Next, Applicant shows no plan views of any ejection components. Applicant’s specification contains no specific description of the die shapes and sizes. The claims are presently broad enough to encompass all possible die shapes and sizes and thus all possible corresponding ejection component shapes and sizes. Applicant does not have possession of nor has Applicant contemplated ejection components corresponding to all possible die shapes and sizes. This corresponds to an infinite number of ejection component top/plan view geometries, while Applicant simply depicts one example, and only in cross-section. What does Applicant’s apparatus look like when releasing dies shaped as shown in Figs. 2-5 of Grivna et al. (US 8,384,231)? How is the ejection component configured when the die has a hole in it such as a C-shape or a doughnut shape? The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Also see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 17331. The claims must be commensurate in scope with what is actually disclosed and the disclosure must provide adequate support for the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “…the ejection component further comprises a boundary that correlates to the perimeter of the target semiconductor die”. However, the size and shape of a die are unknown variables, rendering the claim indefinite. Applicant shows no plan view(s) of any die making the required geometry of the ejection component unclear. The claim is not limited to any specific die having any particular size or shape. Applicant has not disclosed or contemplated all possible ejection components corresponding to all possible die shapes and sizes. What does Applicant’s ejection component look like when the dies are shaped like Figs. 2-5 of Grivna et al. (US 8,384,231)? Applicant provides no specific description or figures corresponding to ejection components for irregular or unusually shaped dies.  The metes and bounds are unclear with respect to the required configuration since a die may be any size or shape. Applicant has chosen to define/configure the apparatus based on a size/shape characteristic of an unknown work piece/article worked upon, and this includes a die the same size and shape as a semiconductor wafer (which appears to be beyond the scope of the disclosure).  Also see MPEP 2173.05(b)(II), Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 102 / §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyanari (US 2011/0297190).
(Re Claim 10) Miyanari teaches an apparatus comprising: an ejection component configured to release a target semiconductor die of a plurality of semiconductor dies singulated from a wafer and adhered at a back side to an adhesive layer of a sheet of mount tape that includes a set of openings, the ejection component comprising: an inlet covering a first subset of openings of the set and configured to apply, through the first subset of openings, a fluid toward the back side of the target semiconductor die effective to remove a sacrificial layer disposed between the back side of the target semiconductor die and the adhesive layer of the sheet of mount tape and thereby release the target semiconductor die from the sheet of mount tape; and an outlet covering a second subset of openings of the set and configured to provide vacuum suction to collect, through the second subset of openings, by-products generated as a result of applying the fluid toward the back side of the target semiconductor die, the fluid, or both. (Re Claim 11) wherein: the ejection component further comprises a boundary that correlates to the perimeter of the target semiconductor die; and the ejection component is further configured to: confine the fluid applied toward the back side of the target semiconductor die within the boundary. (Re Claim 12) wherein the ejection component further comprises a central portion having the inlet; and a peripheral portion having the outlet wherein the peripheral portion at least partially surrounds the central portion.  
The only required structure for the above claimed apparatus is the “ejection component”, the remainder of the claims are drawn to the article worked upon, what the apparatus does, contents of the apparatus during an intended operation, intended use, etc.  See MPEP §§2114 and 2115.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Miyanari teaches an ejection component, this anticipates the required structure. See Figs. 1-4, paras. [0047]-[0074], processing jig 50 includes an inlet channel for delivering a chemical (40/42/56) and an outlet channel for removing the chemical (70/72/58) from a surface of a work piece. 
The single-use, disposable, dicing tape is part of the work piece which is what is loaded into and out of the apparatus, the tape is not the apparatus, the tape is not part of the machine. A PHOSITA could obviously place any plate-like work piece in the apparatus, regardless of whether there are dies or a sacrificial layer present, such as a bare wafer, or a glass or plastic or metal substrate, tape or no tape, etc., and this does change the structure or function of the apparatus nor impart patentability to an existing apparatus.  There is no apparatus structure recited that would prevent one from loading any other work piece in the claimed apparatus.  There is no apparatus structure that requires dies, a sacrificial layer, or tape.  A localized/proximity fluid treatment head capable of introducing a fluid through one inlet and evacuating the fluid through another inlet is still operable and functional, and independent of whether the fluid impinges on a backside or frontside of a die, or wafer with no dies, whether there is tape present, or tape having perforations or not, or a sacrificial layer, etc., the apparatus can still introduce and evacuate the processing fluid the same, regardless of the details of the work piece, contents of the apparatus during operation, and the intended use of the apparatus.
(Re Claim 13) further comprising: a support component configured to buttress the target semiconductor die from a front side of the target semiconductor die (support component 14/12/10).
(Re Claim 14) wherein the support component is further configured to provide suction to lift the target semiconductor die from the sheet of mount tape when the target semiconductor die is released from the sheet of mount tape (the support component 14/12/10 is a conventional spin chuck with vacuum for holding the work piece, para. [0049]).
(Re Claim 15) wherein the support component is further configured to collect debris from the front side of the target semiconductor die, the debris generated as a result of the substrate being diced to singulate the target semiconductor die (a vacuum spin chuck is quite capable of accidental debris collection, regardless of the debris’ origin).
	
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments are based on the arrangement of the apparatus’s ejection component’s inlet and outlet features with respect to various features on an unknown, variable, work piece. Whether or not inlets and outlets correspond to openings in a tape of unknown geometry or correspond to a perimeter of a die of unknown size/shape depends on the geometry of the work piece, not the apparatus. A PHOSITA could place any plate-like work piece in the prior art apparatus and this will not change the structure of the prior-art apparatus nor impart patentability to an existing apparatus. See MPEP §§2114 and 2115.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.”